Reasons for Allowance
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The terminal disclaimer filed on May 26, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,032,987 has been reviewed and is accepted.  The terminal disclaimer has been recorded. The previous obviousness double patenting rejection(s) over US 10,032,987 are withdrawn.
The claim set filed May 26, 2021 sets forth claims 16-23 and 25-36 as pending.
The following is an examiner’s statement of reasons for allowance: 
The prior art fails to teach or to render obvious the specifically comprised layered device structure of claim 16.  Claims 16-23 and 25-36 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dawn Garrett whose telephone number is (571)272-1523.  The examiner can normally be reached Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/DAWN L GARRETT/Primary Examiner, Art Unit 1786